Title: Tuesday May 20.
From: Adams, John
To: 


       Saw Philadelphia Papers to the 12 of April. The Corvette dispatched from Cadiz by the Comte D’Estaing, carried the first News of the Preliminaries of the 20 of January. Mr. Livingston wrote it to Carlton and Digby, but they thought it, however respectable, not authentic for them. Soon after the February Packet arrived, at New York, from whence English News Papers were sent out and the Provisional and Preliminary Treaties all published in the Philadelphia Papers.
       Visited Mr. Hartley. He said he thought the Dutch Negotiation in a bad Way, and that there would be a civil Contest in Holland; a Struggle between the Statholder and the States.
       Mr. Hartley said, that some Dutch Friends he had in London, had told him there would be a civil dissention in Holland, and he was now more convinced of it. He said the K. of Prussia and the King of England would take the Part of the Statholder. I answered they would do well to consider whether in that Case, France and the Emperor would not assist the Republicans, and thus throw all Europe into a Flame. I told him I thought the English Policy towards the Republick, all wrong. They were wrong to make themselves Partisans of the Statholder vs. the Republicans. That they ought to be impartial. That they were interested in the Conservation of the Liberties of that Country. If that Spot should be annexed to the Empire or to France it would be fatal to Great Britain. That without its Liberty it could not maintain its Independency. Human Life, in that Country, struggling against the Sea, and in danger from so many Quarters, would be too painfull and discouraging without Liberty. That the K. of England and the Statholder would make a fatal Mistake, if they thought of making the  latter Sovereign, or of increasing his Power. The Country would not be worth the Governing. That the Families of Orange and Brunswick owed their Grandeur to the Cause of Liberty, and if they now engaged in a Conspiracy against it they must go to Italy after the Stewarts.
       I added that Sir Joseph York had been wrong to attach himself so closely to the Court, and declare War so decidedly against the Patriots. That he should have kept upon good Terms with the Capellens, Vanberckel, Gyzelaer, Visher &c.
       I had reflected much upon this Subject. I had always been ready to acknowledge that I could not distinctly foresee, what would be the Consequence of our Independence in Europe. It might depress England too much and elevate the House of Bourbon too high. If this should be the Case, neither England nor America could depend upon the Moderation of such absolute Monarchies and such ambitious Nations. America might find France and Spain demanding of her Things which she could not grant. So might England. Both might find it necessary to their Safety to join, and in such a Case it would be of great Importance to both to have Holland join them. Whereas the Policy of the British Court if pursued would drive the Dutch into the Arms of France and fix them there. That I hoped the Case put would never happen, but England would have a stronger reason than ever now, to cultivate the Friendship of Holland. That in my Opinion she ought to give up Negapatnam and the Liberty of Navigation, give Satisfaction to the Duch, and carry an even hand in future between the Court and the States. That the British Minister ought to seek the Acquaintance and Friendship of the principal Patriots in all the Provinces and give them the Assurances of his Court that nothing should be attempted against their Constitution.
       Mr. Hartley said he was of my Mind and had said as much to Mr. Fox before he left London. But the King would stand by the Statholder. The King, says he, will go wrong in Holland and in Ireland and Scotland too, but it will all work against himself. There are discontents in Scotland, as well as Ireland. We shall have Struggles, but I dont dread these. We shall have settled with America, and the American War was all that I dreaded.
      